DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/26/2022. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Applicant’s Response to Official Action
The response filed on April 25, 2022 has been entered and made of record. Claims 1-28 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103 
	Applicant’s arguments with regard to Claim 1, filed 04/25/2022, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 16-21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Talbert et al. (U.S. Pub. No. 20180177387 A1) (from 11/06/2020 IDS) (hereinafter “Talbert”) in view of Talbert et al. (U.S. Pub. No. 2019/0191974 A1) (hereinafter “Talbert974”).

Regarding Claim 1, Talbert discloses a system [see fig. 1] comprising: 
an emitter for emitting pulses of electromagnetic radiation [see fig. 1 and paras. 0007, 0029, 0037 describing light source 102 with a first emitter; see paras. 0070-74 and 0084 describing the emitter emits a plurality of pulses of electromagnetic radiation]; 
an endoscope comprising an image sensor, wherein the image sensor comprises a pixel array for sensing reflected electromagnetic radiation [see fig. 1 and paras. 0029-30 showing an endoscope with a pixel array of image sensor 114]; 
a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope [see fig. 1 and para. 0029 describing lumen waveguide 110]; and 
a controller in electronic communication with the emitter and the image sensor [see fig. 1 and paras. 0029-33 and 0070-74 describing controller 104 may provide control signals to the light source 102 to control when illumination is provided to a scene and a scene illuminated by the light may be captured using the image sensor 114 and displayed for a doctor or other medical personnel; the light may be pulsed in a controlled manner].
Talbert does not explicitly disclose wherein at least a portion of the pulses of electromagnetic radiation are emitted by the emitter in a pattern comprising a visible pulse comprising a visible wavelength of electromagnetic radiation and an excitation pulse comprising an excitation wavelength of electromagnetic radiation, wherein the excitation wavelength comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 795 nm; or electromagnetic radiation having a wavelength from about 790 nm to about 815 nm; and wherein the pixel array senses the reflected electromagnetic radiation for generating a color frame in response to the visible pulse and an excitation frame in response to the excitation pulse.
Talbert974 in a same or similar endeavor teaches wherein at least a portion of the pulses of electromagnetic radiation are emitted by the emitter in a pattern comprising a visible pulse comprising a visible wavelength of electromagnetic radiation and an excitation pulse comprising an excitation wavelength of electromagnetic radiation [see paras. 0055, 0058, and 0088-89 describing an illumination source configured to generate one or more pulses of electromagnetic radiation and at least a portion of the one or more pulses of electromagnetic radiation includes an excitation wavelength of electromagnetic radiation and the endoscope system may further pulse electromagnetic radiation in red, green, and blue bands of visible light; where the pulse cycle creates the pattern and described in the example described in paras. 0119-27 and 0153];
wherein the excitation wavelength comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 795 nm; or electromagnetic radiation having a wavelength from about 790 nm to about 815 nm [see paras. 0088 and 0283 describing at least a portion of the electromagnetic radiation emitted by the emitter 100 includes an excitation wavelength of electromagnetic radiation between 770 nm and 790 nm and between 795 nm and 815 nm];
wherein the pixel array senses the reflected electromagnetic radiation for generating a color frame in response to the visible pulse and an excitation frame in response to the excitation pulse [see paras. 0086-90 describing a pixel array of an image sensor may be paired with an emitter electronically such that the pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition 105, where three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. One or more additional data sets representing other wavelength partitions may be overlaid on the single image frame that is based on the RED, GREEN, and BLUE pulses. The one or more additional data sets may represent, for example, fluorescence imaging responsive to the excitation wavelength between 770 nm and 790 nm and between 795 nm and 815 nm].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Talbert to add the teachings of Talbert974 as above for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period of an image sensor, maximizing the blanking period to allow optimum light, and maintaining color balance [see Talbert974 para. 0014].

Regarding Claim 2, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein: 
the emitter comprises a plurality of emitters disposed within an emitter module [see para. 0037 describing light source includes a second emitter, see also figs. 5-7 and para. 0041]; 
the image sensor is located at a distal end of a lumen of the endoscope [see image sensor 114 in fig. 1 showing at the distal end of the endoscope; see also para. 0085]; and 
the waveguide communicates the pulses of electromagnetic radiation from the emitter module to the distal end of the lumen of the endoscope [see fig. 1 and para. 0029 describing if the image sensor 114 includes a CMOS sensor, light may be periodically provided to the scene in a series of illumination pulses between readout periods of the image sensor 114 during what is known as a blanking period, thus, the light may be pulsed in a controlled manner to avoid overlapping into readout periods of the image pixels in a pixel array of the image sensor 114].

Regarding Claim 3, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein the waveguide comprises one of: a single optical fiber; or an optical fiber bundle comprising a plurality of optical fibers [see para. 0124 describing a single optical fiber and paras. 0035 and 0063 describing a fiber bundle].

Regarding Claim 4, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses further comprising a lumen of the endoscope comprising a distal end [see fig. 1 and para. 0026], and wherein the distal end of the lumen is configured for insertion into a light deficient environment for optical imaging [see fig. 1 and para. 0026], and wherein: the waveguide is an optical fiber bundle comprising a plurality of optical fibers [see para. 0030]; the plurality of optical fibers are disposed within the lumen and terminate at the distal end of the lumen [see fig. 1 and paras. 0069 and 0134]; and the plurality of optical fibers are aimed in at least two different directions at the distal end of the lumen such that a light cone generated by the pulses of electromagnetic radiation exiting the plurality of optical fibers has an increased area [see figs. 1 and 9 and paras. 0050 and 0068].

Regarding Claim 5, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein the waveguide comprises: a first portion comprising a plurality of plastic optical fibers [see fig. 10 and para. 0051 describing a lumen waveguide may include plastic fibers 1002 and then transition to glass fibers 1004 at or near an output]; a second portion comprising a plurality of glass optical fibers [see fig. 10 and para. 0051 describing a lumen waveguide may include plastic fibers 1002 and then transition to glass fibers 1004 at or near an output]; and a connector for connecting the first portion and the second portion such that electromagnetic radiation is communicated from the first portion to the second portion [see fig. 10 and para. 0051 describing the light traveling through the plastic fibers 1002 may be guided to the glass fibers 1004 via connector 1006 or connecting waveguide].

Regarding Claim 6, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein the waveguide comprises an optical diffuser for increasing the area of a light cone generated by the pulses of electromagnetic radiation exiting the waveguide [see fig. 11 and para. 0052 describing output of light using a diffuser 1104 at an output where a lumen waveguide may include plastic fibers 1102 and then transition to the diffuser 1104 at or near an output; see fig. 16 and para. 0065 showing a single optical fiber 1602 outputting via a diffuser 1604 at an output where the optical fiber 1602 may have a diameter of 500 microns and have a numerical aperture of 0.65 and emits a light cone 1606 of about 70 or 80 degrees without a diffuser 1604 and with the diffuser, the light cone 1606 may have an angle of about 110 or 120 degrees].

Regarding Claim 7, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein: the emitter comprises a plurality of emitters in an emitter module [see para. 0037 describing light source includes a second emitter, see also figs. 5-7 and para. 0041]; the waveguide comprises a single optical fiber extending from the emitter module to a distal end of a lumen of the endoscope [see para. 0124 describing a single optical fiber]; the single optical fiber receives the pulses of electromagnetic radiation at the emitter module [see para. 0029]; and the single optical fiber terminates at the distal end of the lumen such that the pulses of electromagnetic radiation illuminate a scene located at the distal end of the lumen [see para. 0136].

Regarding Claim 8, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses further comprising a lumen of the endoscope, wherein the lumen comprises: an inner cavity defined by an inner cylinder for receiving optical components of the endoscope; and a peripheral cavity defined by the inner cylinder and an outer cylinder for receiving the waveguide [see fig. 3 showing an inner cavity with an inner cylinder comprising the center fiber 302, and an outer cavity outside of 302 carrying the other fibers].

Regarding Claim 9, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein: the waveguide comprises an optical fiber bundle comprising a plurality of plastic optical fibers [see fig. 10 and paras. 0030 and 0051 describing a lumen waveguide may include plastic fibers], wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle [see fig. 1 and para. 0084]; the waveguide further comprises an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle [see para. 0115 describing an intervening optical component before entering the plurality of optical fibers]; and the intervening optical component comprises a plurality of glass optical fibers [see para. 0118 describing wherein the intervening optical component includes a plurality of glass fibers].

Regarding Claim 10, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein the waveguide comprises: an optical fiber bundle [see paras. 0035 and 0038], wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle [see fig. 1 and paras. 0058 and 0084]; and a diffuser disposed at a distal end of the optical fiber bundle [see paras. 0139, 0142, and 0146]; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees [see fig. 11 and para. 0052 describing output of light using a diffuser 1104 at an output where a lumen waveguide may include plastic fibers 1102 and then transition to the diffuser 1104 at or near an output; see fig. 16 and para. 0065 showing outputting via a diffuser 1604 at an output where the light cone 1606 may have an angle of about 110 or 120 degrees; see also paras. 0139, 0142, and 0146].

Regarding Claim 11, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein the waveguide comprises: a single optical fiber, wherein the emitter emits the pulses of electromagnetic radiation into the single optical fiber see paras. 0084 and 0124; and a diffuser disposed at a distal end of the single optical fiber; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees [see paras. 0125-0126].

Regarding Claim 12, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter [see paras. 0029-33, 0056, and 0070-74].

Regarding Claim 13, the combination of Talbert and Talbert974 discloses all of the limitations of claim 12, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during readout periods of the pixel array, wherein a readout period comprises a duration of time when active pixels in the pixel array are read, and wherein a single exposure frame corresponds with a single readout period of the pixel array [see paras. 0029-33, 0056, and 0070-74].

Regarding Claim 14, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose wherein the excitation wavelength of electromagnetic radiation is emitted by the emitter for fluorescing a reagent.
Talbert974 in a same or similar endeavor teaches wherein the excitation wavelength of electromagnetic radiation is emitted by the emitter for fluorescing a reagent [see paras. 0055, 0088, and 0283].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 16, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
Talbert974 in a same or similar endeavor teaches wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse [see para. 0062 describing any number of wavelength bands to be pulsed].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 17, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose wherein the image sensor senses a fluorescence exposure frame in response to the emitter emitting the excitation emission, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.
Talbert974 in a same or similar endeavor teaches wherein the image sensor senses a fluorescence exposure frame in response to the emitter emitting the excitation emission, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame [see paras. 0010, 0052-53, and 0242].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 18, the combination of Talbert and Talbert974 discloses all of the limitations of claim 17, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose wherein the excitation emission comprises each of: the electromagnetic radiation having the wavelength from about 770 nm to about 795 nm; and the electromagnetic radiation having the wavelength from about 790 nm to about 815 nm.
Talbert974 in a same or similar endeavor teaches wherein the excitation emission comprises each of: the electromagnetic radiation having the wavelength from about 770 nm to about 795 nm; and the electromagnetic radiation having the wavelength from about 790 nm to about 815 nm [see paras. 0088 and 0283 describing at least a portion of the electromagnetic radiation emitted by the emitter 100 includes an excitation wavelength of electromagnetic radiation between 770 nm and 790 nm and between 795 nm and 815 nm]. 
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 19, the combination of Talbert, Yang, and Hellinga discloses all of the limitations of claim 18, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.
Talbert974 in a same or similar endeavor teaches wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system [see paras. 0312]; generate an overlay frame comprising the location of the tissue structure [see para. 0279 describing the system may generate at 4808 a combined image based on the plurality of frames, the combined image comprising an overlay indicating the spectral response for the one or more pixels]; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene [see para. 0279 describing the system may generate at 4808 a combined image based on the plurality of frames, the combined image comprising an overlay indicating the spectral response for the one or more pixels. For example, the combined image may be a greyscale or color image where pixels corresponding to a specific tissue or classification are shown in bright green].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 20, the combination of Talbert and Talbert974 discloses all of the limitations of claim 19, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
Talbert974 in a same or similar endeavor teaches wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor [see para. 0293].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 21, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array [see paras. 0029, 0073, and 0090].

Regarding Claim 25, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 795 nm.
Talbert974 in a same or similar endeavor teaches further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 795 nm [see paras. 0284, 0286, and 0302-03].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 26, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose further comprising a filter that filters electromagnetic radiation having a wavelength from about 790 nm to about 815 nm.
Talbert974 in a same or similar endeavor teaches further comprising a filter that filters electromagnetic radiation having a wavelength from about 790 nm to about 815 nm [see paras. 0286 and 0291].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 27, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert further discloses wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and the excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data [see para. 0041, 0045, and 0123], 

Claims 15, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Talbert and Talbert974 in further view of Blanquart et al. (U.S. Pub. No. 2016/0183775 A1) (from 11/06/2020 IDS) (hereinafter “Blanquart”).

Regarding Claim 15, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. 
Blanquart in a same or similar endeavor teaches wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration [see fig. 1 and paras. 0045, 0070, 0101-02, 0113 describing controlling light emitters to generate a plurality of portions of electromagnetic spectrum, i.e., spectral sub-pulses of partitioned cycle of color and see para. 0143 during a pulse during and fig. 23 cycling EM partitions].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Talbert to add the teachings of Blanquart as above in order for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period, maximizing the blanking period to allow optimum light, and maintaining color balance [see Blanquart para. 0003].

Regarding Claim 22, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
Blanquart in a same or similar endeavor teaches wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame [see paras. 0089, 0096, and 0148 and see fig. 13].
See motivation statement as written above for the rejection of Claim 15.

Regarding Claim 28, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and the excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data.
Blanquart in a same or similar endeavor teaches wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and the excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data [see para. 0097 and fig. 13 where YCbCr represents a color transformation/conversion of the RGB color in order to perform white balance correction and see paras. 0028 and 0094].
See motivation statement as written above for the rejection of Claim 15.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Talbert and Talbert974 in further view of Hellinga et al. (U.S. Pub. No. 2020/0271659 A1) (hereinafter “Hellinga”).

Regarding Claim 23, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation.
Hellinga in a same or similar endeavor teaches wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation [see para. 0234].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Talbert to add the teachings of Hellinga as above in order to provide glucose biosensors that produce a dichromatic, ratiometric signal, i.e., the signal is defined as the quotient of the intensities at two independent wavelengths, where such a signal provides an internally consistent reference. The self-calibrating nature of a ratiometric measurement removes the necessity for carrying out on-board calibration tests prior to each measurement. Thus, reagentless, fluorescently responsive glucose sensors present a number of advantages over enzyme-based biosensors, including elimination of chemical transformations, elimination of substrate requirements, and self-calibration, which together lead to rapid response times, continuous monitoring capabilities, simple sample-handling, and lower cost due to simplified manufacturing and distribution processes [see Hellinga paras. 0013-14].

Regarding Claim 24, the combination of Talbert and Talbert974 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Talbert does not explicitly disclose wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.
Hellinga in a same or similar endeavor teaches wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation [see para. 0163].
See motivation statement as written above for the rejection of Claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483